DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 2/12/21.  Claims 1, 20, 21, 22, 25, and 123 are amended, claims 2-5, 26-121, and 125 have been canceled.  Claims 1, 6-25, 122-124, 126, and 127 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 9, 13, 14, 17, 19, 25, 124, 126, and 127 are rejected under 35 U.S.C. 103 as obvious over US Publication No. 2015/0087919 A1 to Johnson et al. (hereinafter “Johnson”) in view of US Publication No. 2014/0085082 to Lyon et al. (hereinafter “Lyon”) in view of US Publication No. 2011/0117529 A1 to Barash et al. (hereinafter “Barash”). 

Concerning claim 1, Johnson discloses a feedback device for an acute care provider (paragraph [0053] – wrist worn device provides information about the quality of the CPR being performed by the rescuer), the device comprising: 
at least one motion sensor (paragraph [0059] – although the specification largely discusses the accelerometer in the defibrillator, it also provides that in some examples, the accelerometer may be in the watch, thus it would be obvious to utilize the system to provide the accelerometer in the watch); 
a vibrator mechanism for providing feedback having a varying haptic pattern to the acute care provider regarding performance of a resuscitation activity by the acute 
a controller configured to receive and process a signal representative of performance of the resuscitation activity from the at least one motion sensor (paragraphs [0056]-[0060] – performance of the resuscitation activity is measured from the accelerometer), 
determine at least one resuscitation activity parameter value (paragraphs [0053]-[0060] – values are measured from analyzing the accelerometer readings to determine a target value within a preferred range);
compare the at least one resuscitation activity parameter value for the acute care provider's performance of the resuscitation activity to a range of target parameter values for performance of the resuscitation activity (paragraphs [0053]-[0060] – performance of the resuscitation activity compared to a target performance, periodic vibrations indicate measured values within a range and other vibrations may be provided to alert the user to view information on the display which may include the values are not within the target range), and 
cause the vibrator mechanism to provide haptic feedback to the acute care provider by changing the haptic pattern based, at least in part, on the signal from the at least one motion sensor and the comparison of the acute care provider's performance to the target performance of the resuscitation activity (paragraphs [0056]-[0060] – vibrations (i.e., haptic output) is provided to the rescuer so that their performance may match a target performance). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration pattern disclosed by Lyon in the system of Johnson in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.

Johnson/Lyon lack specifically disclosing, however Barash discloses at least one motion sensor for detecting movement of the acute care provider’s hands and/or wrists, a signal representative of a current movement of the acute care provider’s hands and/or wrists during performance of the resuscitation activity from the at least one motion sensor, provide real-time feedback to the acute care provider (paragraphs [0026], [0027] – portable device has accelerometer in it which monitors user’s movement and provides real-time feedback to the acute care provider).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the real-time feedback based on sensed motion as disclosed by Barash in the system of Johnson/Lyon in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.

Concerning claim 6, Johnson lacks specifically disclosing, and Lyon discloses wherein the first pattern comprises low intensity vibration pulses, and the second pattern comprises high intensity vibration pulses (paragraphs [0026], [0027], [0037]-[0042] – different patterns of vibrations may be considered low intensity and high intensity since the claim does not specifically define “low” or “high”).


Concerning claim 9, Johnson discloses further comprising an audio output component for providing audio feedback for performance of the resuscitation activity by the acute care provider (paragraphs [0050], [0057] – feedback may be audible). 

Concerning claim 13, Johnson discloses further comprising a visual display, wherein the controller is configured to cause a visual indicator to appear on the visual display to provide feedback for performance of the resuscitation activity by the acute care provider (paragraph [0057] – information may be displayed on the face of the watch regarding performance). 

Concerning claim 14, Johnson discloses wherein the visual indicator comprises a performance indicator (PI) (paragraph [0053] – performance indicator is displayed on watch). 

Concerning claim 17, Johnson discloses wherein the resuscitation activity comprises chest compressions and wherein the range of the target parameter values for the chest compressions is between about 100 and 120 compressions per minute (paragraph [0057] – preferred chest compression rate is approx. 100 times per minute).-83 -Attorney Docket No. 7460-155507 

Concerning claim 19, Johnson discloses wherein the range of target parameter values for performance of the resuscitation activity is selected to treat a patient condition, the patient condition comprising at least one of stroke, dyspnea, traumatic arrest, myocardial infarction and cardiac arrest (paragraph [0002] – treats cardiac arrest). 

Concerning claim 25 see the rejection of claim 1.

Concerning claim 124, Johnson lacks disclosing, however, Lyon discloses wherein the vibration pulses of the first pattern are provided at a first frequency, and the vibration pulses of the second pattern are provided at a second different frequency from the first frequency (paragraphs [0026], [0027], [0037]-[0042]  – different patterns of vibrations are provided based on the performance of the resuscitation activity within and outside the range of target values to help train the acute care provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration pattern disclosed by Lyon in the system of Johnson in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.
Concerning claim 126, Johnson lacks disclosing, however, Lyon discloses wherein the vibration pulses of the first pattern have a first shape, and the vibration pulses of the second pattern have a second shape, different from the first shape (paragraphs [0026], [0027], [0037]-[0042] – different patterns of vibrations are provided 
Concerning claim 127, Johnson lacks disclosing, however, Lyon discloses wherein the first shape and the second shape each comprise one or more of an isosceles triangle, a right triangle, a saw-tooth, a sinusoid, or a trapezoid (paragraphs [0026], [0027], [0037]-[0042] – different patterns of vibrations are provided based on the performance of the resuscitation activity within and outside the range of target values to help train the acute care provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration pattern disclosed by Lyon in the system of Johnson in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.

Claims 7, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Lyon, Barash and further in view of in view of US Publication No. 2008/0171311 A1 to Centen et al. (hereinafter “Centen”).

claim 7, Johnson/Lyon/Barash lacks disclosing, however, Centen discloses wherein the controller is configured to provide the first pattern of haptic feedback during a chest compression downstroke until a target chest compression depth is reached, and to provide the second pattern of haptic feedback to encourage the acute care provider to release the chest compression (paragraphs [0019], [0054], [0104], [0105] – the type of feedback may be different based on the information being conveyed, which includes target chest compression depth, and release (i.e., too much force) data and may be provided in varying tactile feedback). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Centen in the system of Johnson/Lyon/Barash in order to provide a system which can provide more data to a user via different feedback thus improving efficiency of the system.

Concerning claim 10, Johnson/Lyon/Barash lacks disclosing wherein the controller is configured to cause the audio output component to emit a sound substantially simultaneous with the haptic feedback provided by the vibrator mechanism.  Centen discloses wherein the controller is configured to cause the audio output component to emit a sound substantially simultaneous with the haptic feedback provided by the haptic output component (paragraphs [0104], [0105] – audio and tactile feedback may be provided simultaneously and may provide different information to the user).-82-Attorney Docket No. 7460-155507 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Centen in the system of 

Concerning claim 11, Johnson/Lyon/Barash lacks disclosing, and Centen discloses wherein the controller is configured to cause the audio output component to provide feedback to encourage the acute care provider to perform a first aspect of the resuscitation activity, and wherein the controller is configured to cause the vibrator mechanism to provide the haptic feedback to encourage the acute care provider to perform a second aspect of the resuscitation activity (paragraphs [0104], [0105] – audio and tactile feedback may be provided simultaneously and may provide different information to the user based on different aspects of the resuscitation activity).-82-Attorney Docket No. 7460-155507 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Centen in the system of Johnson/Lyon/Barash in order to provide a system which can provide more data to a user via different feedback thus improving efficiency of the system.

Concerning claim 15, Johnson/Lyon/Barash lacks disclosing wherein the at least one motion sensor comprises at least one of a single-axis accelerometer, a multi-axis accelerometer, and a gyroscope.  Centen discloses wherein the at least one motion sensor comprises at least one of a single-axis accelerometer, a multi-axis accelerometer, and a gyroscope (paragraph [0070] – measurements may be made by a multi-axis accelerometer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the accelerometer as .

Claims 8, 16, 20-24, 122, and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Lyon, Barash and further in view of in view of US Publication No. 2012/0123224 to Packer et al. (hereinafter “Packer”).

Concerning claim 8, Johnson/Lyon/Barash lacks disclosing, however, Packer discloses wherein the controller is configured to provide a first pattern of haptic feedback during compression of a manual ventilation bag until a target ventilation volume is reached, and to provide the second pattern of haptic feedback to encourage the acute care provider to release the manual ventilation bag (paragraphs [0032]-[0035], [0104]- feedback may be provided to the rescuer relating to compression of the ventilation bag and different feedback may be provided, including the form of haptic feedback, relating to target ventilation volume and release of the bag). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Packer in the system of Johnson/Lyon/Barash in order to provide a system which can provide more data to a user regarding different devices and providing different feedback thus improving efficiency of the system.

Concerning claim 16, Johnson/Lyon/Barash lacks disclosing, however, Packer discloses wherein the resuscitation activity comprises chest compressions, and wherein the range of target parameter values for the chest compressions is between about 2.0 inches and 

Concerning claim 20, see the rejection of claim 1.  Packer discloses receive and process information from an airflow sensor coupled to the ventilation bag to determine at least one of : a rate of compression of the ventilation bag, and a flow rate of air expelled from the ventilation bag (paragraphs [0012], [0014], [0015], [0027]-[0033]), a haptic output component for providing feedback to the acute care provider about performance of manual ventilation to a patient with the manual ventilation bag and a controller configured to cause the haptic output component to provide feedback to the acute care provider, the feedback comprising providing a first haptic pattern of feedback to encourage the acute care provider in performance of an action related to manual ventilation of the patient (paragraphs [0032]-[0035], [0104]- feedback may be provided to the rescuer relating to compression of the ventilation bag and different feedback may be provided, including the form of haptic feedback, relating to target ventilation volume and release of the bag).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Packer in the system of Johnson/Lyon/Barash in order to provide a system which can provide more data to a user regarding different devices and providing different feedback thus improving efficiency of the system.

Concerning claim 21, Johnson discloses further comprising at least one motion sensor electronically coupled to the controller, wherein the haptic feedback is based, at least in part, on a signal representative of the use of the manual ventilation bag from the at least one motion sensor (paragraph [0080] – airflow sensor is provided with the ventilation bag).  Johnson/Lyon disclose alerting the person managing a resuscitation that they are ventilating too fast or there has been a pause for too long (see Lyon paragraph [0037]), which implies some movement of the acute care provider’s hands and/or wrists is being monitored.
Johnson/Lyon lack specifically disclosing, however Barash discloses at least one motion sensor for detecting movement of the acute care provider’s hands and/or wrists, a signal representative of a current movement of the acute care provider’s hands and/or wrists during performance of the resuscitation activity from the at least one motion sensor, provide real-time feedback to the acute care provider (paragraphs [0026], [0027] – portable device has accelerometer in it which monitors user’s movement and provides real-time feedback to the acute care provider).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the real-time feedback based on sensed motion as disclosed by Barash in the system of Johnson/Lyon in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.

Concerning claim 22, Johnson/Lyon/Barash lacks disclosing, however, Packer discloses wherein the controller is further configured to determine a compression rate of the manual ventilation bag based on the signal from the at least one motion sensor, and wherein the real-time feedback is based, at least in part, on the determined compression rate (paragraphs [0032]-[0035], [0104]- feedback may be provided to the rescuer relating to compression of the ventilation bag and different feedback may be provided, including the form of haptic feedback, relating to target ventilation volume and release of the bag).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Packer in the system of Johnson/Lyon/Barash in order to provide a system which can provide more data to a user regarding different devices and providing different feedback thus improving efficiency of the system.

Concerning claim 23, Johnson/Lyon/Barash lacks disclosing, however, Parker discloses wherein the second pattern of haptic feedback comprising the vibration pulses of the second intensity is provided to instruct the acute care provider to adjust or modify 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Packer in the system of Johnson/Lyon/Barash in order to provide a system which can provide more data to a user regarding different devices and providing different feedback thus improving efficiency of the system.

Concerning claim 24, Johnson discloses wherein the first pattern of haptic feedback is selected to treat a patient condition, the patient condition comprising at least one of stroke, dyspnea, traumatic arrest, myocardial infarction and cardiac arrest (paragraph [0002] – treats cardiac arrest).  Lyon discloses the haptic feedback comprising the vibration pulses of the first intensity (paragraphs [0026], [0027], [0037]-[0042] – different patterns of vibrations are provided based on the performance of the resuscitation activity within and outside the range of target values to help train the acute care provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration pattern disclosed by Lyon in the system of Johnson in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.

Concerning claims 122 and 123, Johnson/Lyon/Barash lacks disclosing and Packer discloses further comprising the airflow sensor, wherein the controller is in wired or wireless electronic communication with the airflow sensor coupled to the manual ventilation bag, and wherein the controller is configured to receive information representative of one or more of a rate of compression of the ventilation bag or a flow rate of air expelled from the ventilation bag from the airflow sensor, wherein the real-time feedback is based, at least in part, on the information received from the airflow sensor (paragraphs [0032]-[0035], [0104]- feedback may be provided to the rescuer relating to compression of the ventilation bag and different feedback may be provided, including the form of haptic feedback, relating to target ventilation volume and release of the bag).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Packer in the system of Johnson/Lyon/Barash in order to provide a system which can provide more data to a user regarding different devices and providing different feedback thus improving efficiency of the system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Lyon, Barash and further in view of in view of US Patent No. 10,130,429 B1 to Weir (hereinafter “Weir”).

claim 12, Johnson discloses cause the haptic output component to provide haptic feedback to the acute care provider by changing the haptic pattern based, at least in part, on the signal from the at least one motion sensor and the comparison of the acute care provider's performance to the target performance of the resuscitation activity (paragraphs [0056]-[0060] – vibrations (i.e., haptic output) is provided to the rescuer so that their performance may match a target performance), however, Johnson/Lyon/Barash lacks disclosing wherein the controller is configured to cause the audio output component to emit multiple tones forming a major chord to encourage the acute care provider in performance of the resuscitation activity, and to emit multiple tones forming a minor or descending chord to instruct the acute care provider to modify performance of the resuscitation activity.  Weir discloses wherein the controller is configured to cause the audio output component to emit multiple tones forming a major chord to encourage the acute care provider in performance of the resuscitation activity, and to emit multiple tones forming a minor or descending chord to instruct the acute care provider to modify performance of the resuscitation activity (column 24, lines 18-42 – the cue can be configured to indicate to the user whether the medical instrument is moving correctly, the cue can change in one or more ways including, e.g., changing an amplitude of the sound, changing a pitch of the sound, changing a loudness of the sound, changing a modulation of the sound, changing a chord (major versus minor), using binaural displacement, providing tones more or less frequently).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide musical cues as disclosed by Weir in the system of Johnson/Lyon/Barash in order to provide a system which can provide more data to a .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Lyon, Barash and further in view of in view of US Publication No. 2006/0173501 A1 to Stickney et al. (hereinafter “Stickney”).
Concerning claim 18, Johnson/Lyon/Barash lacks specifically disclosing, and Stickney discloses wherein the resuscitation activity comprises performing ventilations, and wherein the range of target parameter values for the ventilations comprises a ventilation rate of about 10 ventilations per minute for an adult to about 20 ventilations per minute for an infant (paragraph [0049] – ventilation rates range from 6 to 35 per minute which includes 10 and 20 per minute). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide data as disclosed by Stickney in the system of Johnson/Lyon/Barash in order to provide a more accurate resuscitation system. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-25, 122-124, 126, and 127 have been considered but are moot based on the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715